Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 U.S.C. 112, 6th Paragraph
Claim limitations “communication unit configured to, information processing unit configured to, generation unit configured to, voice input unit configured to, object information acquisition unit configured to, state information acquisition unit configured to, transmission control unit configured to, moving image correction unit configured to” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “communication unit, information processing unit, generation unit, voice input unit, object information acquisition unit, state information acquisition unit, transmission control unit, moving image correction unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1-8 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: Fig. 3 includes all the claim limitations above and page 13 of the specification teaches that they are all implemented by the CPU, which becomes the corresponding structure necessary to be met in the prior art rejection below.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Matthews (US 2015/0244980).
Regarding claim 1, Matthews teaches an information processing apparatus capable of transmitting/receiving moving image information and voice information to/from another apparatus via a network (Figs. 4A-4C and paragraph 7 teaches transmitting moving image and voice information across a network), the information processing apparatus comprising:
a communication unit configured to receive, from the other apparatus via the network, the moving image information and the voice information or the voice information and object information obtained by discretely extracting feature portions of an object captured by an image capturing unit of the other apparatus since a communication load of the network is not less than a threshold (Figs. 4A-4C and paragraphs 41-42 teaches a normal path that transmits moving image information and the audio associated with the video during in a normal path, and a fast path is used to improve chances of transmitting information of only model information pertaining to the shape of person’s face/mouth/and other information. The fast path is used to send data that is beyond the limit allowed in the normal path. The object of the invention is to make sure the video latency is low by only sending some full raw frames below a certain level applicable to the normal path and only sending the modeling information above the bandwidth taken by the normal path);
an information processing unit configured to, if the communication unit receives the moving image information and the voice information from the other apparatus, cause a voice output unit to output the voice information and cause a display unit to display the moving image information corresponding to the voice information (Figs. 4A-4C and paragraph 46 teaches using outputting video information from the decoder when the video is sent over the normal path. Paragraphs 4-5 and Fig. 2 teaches that the video being transmitted are used in two-way communication devices, which outputs video and audio on the two communicating devices);
a storage unit configured to store the moving image information (paragraph 41 teaches video being stored); and
a generation unit configured to, if the communication unit receives the object information and the voice information, select, from the storage unit, an object image of moving image information, in which the same object is captured, by authentication processing using the object information, and generate reproduced moving image information by displacing the object image in accordance with an operation amount calculated from a positional shift between the object information and each portion of the object image (paragraphs 45-46 teaches wherein when only the modeling information (of the object being images) is sent, “prior images (image (t+L.sub.t)) 217 leaving decoder 16 of raw video data with the information on the select portion of the raw video that is obtained by determining a difference between locations of key facial landmarks in one or more previously modeled images leaving the buffer 228”. Therefore, the moving images (prior images) are used to displace the prior object information using a warping operation to represent a matrix transformation corresponding to the skew in the object information).
wherein if the generation unit generates the reproduced moving image information, the information processing unit causes the display unit to display the reproduced moving image information as the moving image information corresponding to the voice information (Figs. 4A-4C and paragraph 46 teaches using outputting video information from the decoder when the video is sent over the normal path. Paragraphs 4-5 and Fig. 2 teaches that the video being transmitted are used in two-way communication devices, which outputs video and audio on the two communicating devices).
	Regarding claim 2, Matthews teaches the claimed further comprising: 
a voice input unit configured to input voice information of an object (paragraphs 4-5, 7 and 13 teaches that the camera device is used for two-way video conversations to capture video and audio);
an image capturing unit configured to capture moving image information of the object (paragraphs 4-5, 7 and 13 teaches that the camera);
an object information acquisition unit configured to acquire object information obtained by partially extracting the object from the moving image information captured by the image capturing unit (paragraphs 43-44 teaches wherein output model information is extracted from the entire video frame to generate model information of only a portion of the entire frame);
a State information acquisition unit configured to acquire state information indicating a state of the communication load of the network based on communication with the other apparatus (paragraph 41 teaches wherein the system decides between sending full images over the normal path and transmitting only object modeling information over the fast path); and
a transmission control unit configured to perform transmission control of transmitting the voice information and one of the moving image information and the object information to the other apparatus via the network based on determination of whether the state information is not less than a threshold (Figs. 4A-4C and paragraphs 41-42 teaches a normal path that transmits moving image information and the audio associated with the video during in a normal path, and a fast path is used to improve chances of transmitting information of only model information pertaining to the shape of person’s face/mouth/and other information. The fast path is used to send data that is beyond the limit allowed in the normal path. The object of the invention is to make sure the video latency is low by only sending some full raw frames below a certain level applicable to the normal path and only sending the modeling information above the bandwidth taken by the normal path).
Regarding claim 3, Matthews teaches the claimed wherein if the state information is not less than the threshold, the transmission control unit transmits the object information and the voice information to the other apparatus (Figs. 4A-4C and paragraphs 41-42 teaches a normal path that transmits moving image information and the audio associated with the video during in a normal path, and a fast path is used to improve chances of transmitting information of only model information pertaining to the shape of person’s face/mouth/and other information. The fast path is used to send data that is beyond the limit allowed in the normal path. The object of the invention is to make sure the video latency is low by only sending some full raw frames below a certain level applicable to the normal path and only sending the modeling information above the bandwidth taken by the normal path), and
if the state information 1s less than the threshold, the transmission control unit transmits the moving image information and the voice information to the other apparatus (Figs. 4A-4C and paragraphs 41-42 teaches a normal path that transmits moving image information and the audio associated with the video during in a normal path, and a fast path is used to improve chances of transmitting information of only model information pertaining to the shape of person’s face/mouth/and other information. The fast path is used to send data that is beyond the limit allowed in the normal path. The object of the invention is to make sure the video latency is low by only sending some full raw frames below a certain level applicable to the normal path and only sending the modeling information above the bandwidth taken by the normal path).
Regarding claim 4, Matthews teaches the claimed further comprising a moving image update unit configured to update the moving image information stored in the storage unit, based on a timing based on an input from an operation unit or a result of comparing captured objects between frames of the object information (paragraphs 45-46 teaches wherein the raw images are transmitted over the normal path based on live video two way conversations and therefore the timing of the video transmission is based on the two way video conversation having started).
Regarding claim 7, Matthews teaches the claimed further comprising a moving image correction unit configured to correct the moving image information captured by the image capturing unit and the reproduced moving image information generated by the generation unit, wherein the moving image correction unit corrects the moving image information and the reproduced moving image information so that a line of sight of the object in the moving image information and the reproduced moving image information matches the image capturing unit (paragraphs 45-46 teaches wherein the moving image is corrected in the form of generating a low latency video that compares the object information in the raw image by morphing the objects in accordance with the object modeling information).
Regarding claim 8, Matthews teaches the claimed wherein the generation unit selects, as an object image of moving image information in which the same object is captured, an object image of moving image information whose similarity of the object is highest by comparison between the object information and the moving image information stored in the storage unit, based on the authentication processing, and generates the reproduced moving image information using the object image of the moving image information (paragraph 46 teaches wherein the “video 250 is a melding of actual raw video data frame-by-frame estimation of a selection portion of the raw video. Therefore, the purpose of the morpher is to generate an estimation of a portion of video data using a comparison of current and previous models (or image models) through the use of the modeling information data”. Therefore, the system compares the data from the modeling information that best matches the object information present in the raw video frames previously sent).
	System claim 9 is rejected for the same reasons as discussed in apparatus claim 1 above.
Method claim 10 is rejected for the same reasons as discussed in apparatus claim 1 above since the apparatus performs the method as claimed.
Non-transitory computer-readable storage medium 11 is rejected for the same reason as discussed in claim 1 above and furthermore paragraph 15 teaches a NTCRM that stores a program for implementing the above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2015/0244980) in view of Bright-Thomas (US 2018/0146221).	
Regarding claim 5, Matthews teaches the claimed as discussed in claim 4 above, however fail to teach, but Bright-Thomas teaches the claimed wherein
if the captured objects are compared between the frames of the object information received from the other apparatus and it is determined that a new object is captured (paragraph 19 teaches change in view of stream resulting in the receiving device transmitting a request for a new keyframe), the moving image update unit requests the other apparatus as a transmission source of the object information to transmit only the moving image information, and updates the moving image information stored in the storage unit, based on the moving image information transmitted from the other apparatus (paragraph 19 teaches change in view of stream resulting in the receiving device transmitting a request for a new keyframe. The keyframe data is used in being the foundation for the next set of image frames that are transmitted by the transmitting device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Bright-Thomas into the system of Matthews such that Matthews’ ability to compare objects in the raw image versus the object modeling information can utilize the ability to request a new moving image upon a change in the objects present in the image, because such an incorporation allows for the benefit of preventing degradation and loss in quality of video images (Bright-Thomas: paragraphs 3 and 12-14).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2015/0244980) in view of Imai et al. (US 2018/0007095).
Regarding claim 6, Matthews teaches the claimed as discussed in claim 4 above, however fails to teach, but Imai teaches the claimed wherein if an operation of the voice input unit is turned off based on the input from the operation unit, the moving image update unit requests the other apparatus as a transmission source of the object information to transmit only the moving image information, and updates the moving image information stored in the storage unit, based on the moving image information transmitted from the other apparatus in response to the transmission request (Fig. 9A and paragraphs 54-55, 64, 67-69 teaches wherein when a microphone is turned off, the status of the transmission reflects the need to transmit camera video data without the audio captured by the microphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Imai into the system of Matthews because such an incorporation allows for the benefit of improving the user experience by not having to reset the type of communication and making it less cumbersome for the user (see Imai: paragraphs 3-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481